                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT              November 15, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXA S              David J. Bradley, Clerk
                            HOUSTON DIVISION



BRETT DAVID BOGUS,
TDCJ 42023182,
             Petitioner ,

                                             CIVIL ACTION NO . H-19-0122

LORIE DAVIS, Director ,                             A PPEAL NO . 19-20455
Texas Department of Criminal
Justice - Correctional
Institutions Division ,

                  Respondent .




           June     2019, the court dismissed without prejudice the
federal habeas corpus petition filed by state inmate Brett David

Bogus, after finding that         state habeas app lication was

pending and that        had      exhausted       available state

remedies before seeking federal relief (Docket Entry No .                Bogus
filed an appeal from that decision, which was dismissed for want

prosecution       September      2019, after Bogus failed              timely

          motion for a certificate     appealability               brief

support    (Docket Entry                          Bogus                  filed
uPetitioner's Motion for Rule 11 Order to Transfer Record'' (Docket
Entry No .        in which he asks     court      forward a copy

record to the          of appeals pursuant       Fed .    App .
     The record reflects that the Clerk's Office recently provided

  paper copy        the record       Bogus       November     2019, with

instructions to prepare his brief using that copy of the paginated

record (Docket Entry                         Presumably this was done
help the petitioner attempt         reopen his appeal.      Because

unclear from the docket sheet whether a copy of the record was

provided       the Fifth Circuit      is ORDERED that the Petitioner's

Motion for Rule       Order      Transfer Record (Docket Entry No.
   GRANTED .

     The Clerk         forward     copy of the record        this case

    Fifth Circuit and            provide      copy of       Order

petitioner.

     SIGNED      Houston, Texas,      thzs< th day of ov- o19.



                                                      SIM LAKE
                                           UN ITED STATES DISTRICT JUDGE
